Citation Nr: 1226395	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  00-10 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a chronic disability manifested by pain and numbness in the arms and hands, including as secondary to service-connected low back disability. 

2.  Entitlement to service connection for a chronic disability manifested by joint pain in the shoulders, neck, legs, feet, and ankles, including as secondary to service-connected low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1985 to December 1985, with additional service in the Army National Guard, from which she was discharged in October 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 1999 and July 2001 rating decisions of the Philadelphia, Pennsylvania RO.  The October 1999 rating decision, in pertinent part, denied service connection for a right shoulder condition.  The July 2001 rating decision denied service connection for pain and numbness in the arms and hands, neck and left shoulder pain, leg pains, foot pains, and ankle pains.  

In October 2003, a videoconference hearing was held before a Veterans Law Judge who is no longer with the Board; a transcript of the hearing is included in the claims file.  In April 2004, December 2008, and January 2011, the Board remanded the matters on appeal for additional development.  In December 2010 and January 2011, the Veteran submitted additional evidence including VA treatment records and statements from herself and her husband; in the January 2011 remand, the Board found the Veteran's December 2010 statement describing body aches and symptoms in her hands and feet to be pertinent to the claims on appeal and noted that the Veteran had not waived RO consideration of the evidence.

In June 2012, a videoconference Board hearing was held before the undersigned (to whom the case has been reassigned); a transcript of the hearing is included in the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  She also requested, and was granted, a 30 day abeyance period for submission of additional evidence; such evidence was received. Also with a waiver of RO jurisdiction.   


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

On review of the record, the Board finds that this matter must again be remanded for evidentiary development.

In a previous [December 2008] remand, the Board sought a VA examination and medical opinion regarding whether the Veteran has chronic disabilities manifested by pain and numbness in the hands and arms and by joint pain in the shoulders, neck, legs, feet, and ankles; the examiner was to provide a summary of the pertinent treatment records and reconcile any opinions provided with an April 2000 private medical opinion relating the claimed disabilities to the Veteran's service.  The Board noted that the Veteran asserted that she has these disabilities as a result of her service-connected low back disability, and that she has a right shoulder disability as a result of rifle training in service.  The Board noted an April 2000 private medical opinion in which the treating physician related the right shoulder rotator cuff tendonitis and impingement to the Veteran's military reserve training, firing an M-16 and a machine gun.  The Board noted that the Veteran's service treatment records reflect complaints of pain in the shin and ankles in May 1985 and a finding of swollen ankles in June 1985, and post-service VA and private treatment records include complaints regarding, and treatment for, pain in the joints as well as diagnoses of, and treatment for, fibromyalgia, bilateral carpal tunnel syndrome, and mild de Quervain's tendonitis.  The Board noted a June 1989 private treatment record reflecting that the Veteran sustained a right wrist injury at work in November 1988 and continued to have symptoms; the impression was ulnar wrist pain with possible signs of ulnar nerve compression, rule-out triangular fibrocartilage complex tear, rule-out ulnar column instability.  Following an August 1989 diagnostic arthroscopy and open triangular fibrocartilage debridement of the right wrist, the post-operative diagnosis was triangular fibrocartilage tear, right wrist.  On June 2000 VA treatment, the Veteran reported she had broken her left wrist a few weeks earlier when she fell at a grocery store.  On September 2002 VA treatment, she complained of diffuse total body joint and muscle pain, including the neck, back, both arms, and both legs, ongoing for many years; the assessment was fibromyalgia with diffuse muscle and joint pain.  On January 2003 private treatment, the Veteran complained of pain in the right shoulder and the right hip down to the foot since being in a motor vehicle accident two years earlier; the impression was radicular pain of the right leg and right shoulder rotator cuff tendonitis. 

Pursuant to the Board's December 2008 remand, the Veteran was afforded a VA joints examination in July 2009 which noted her complaints of bilateral foot, ankle, knee, and cervical spine conditions, in addition to numbness radiating to both arms, as a result of prolonged physical military activity.  Following a physical examination, the diagnoses included bilateral pes planus, bilateral plantar fasciitis, and bilateral foot strain; bilateral ankle sprain; bilateral knee strain; and cervical strain.  Regarding the cervical spine, bilateral feet, bilateral ankle, and bilateral knee disabilities diagnosed, the examiner opined that they are chronic in nature.  Regarding the reported numbness of the hands and arms, the examiner noted that a neurologic examination of both upper extremities was normal, therefore the requested medical opinion did not apply.  In an April 2010 addendum opinion, the July 2009 VA examiner opined that the Veteran's bilateral foot disability, bilateral ankle disability, bilateral knee disability, and cervical spine disability were not caused by or a result of the Veteran's military service.   

In the most recent [January 2011] remand, the Board found that the July 2009 VA examiner did not address the Veteran's claimed shoulder disability, did not provide a summary of the pertinent treatment records, and did not address any relationship between the claimed disabilities and the service-connected low back disability.  The Board remanded the matters on appeal to afford the Veteran a new VA examination, including a summary of the pertinent treatment records, reconciling any opinion provided with the April 2000 private medical opinion; and considering and addressing the reports of a November 1988 right wrist injury, a mid-2000 left wrist fracture, and a 2001 motor vehicle accident.  The Board's remand also instructed that the Veteran be provided with adequate and accurate VCAA notice, and that the Veteran be asked to submit any necessary release required to obtain a copy of any determination associated with any claim for worker's compensation in regard to the November 1988 right wrist injury, as well as copies of all medical records underlying that determination. 

The Veteran was issued a February 2011 letter that appears to provide her with adequate and accurate VCAA notice.  She was asked to complete and return a VA Form 21-4142, authorization and consent to release information regarding her worker's compensation claim for a November 1988 injury to the right wrist.  She did not respond.  

The Veteran was afforded a VA examination in April 2011, at which time she reported chronic pain and numbness of the feet, of the hands, of the shoulders and ankles, of all extremities, and of the cervical spine.  Following physical examinations and X-rays, the diagnoses included osteoarthritis with calcaneal spur, bilateral feet; bilateral shoulder and ankle strain; severe bilateral carpal tunnel syndrome; and cervical spine strain without radiculopathy.  No evidence of mononeuropathy, peripheral neuropathy, or radiculopathy was seen; the examiner opined that there is no evidence of cervical radiculopathy or lumbar radiculopathy.

In a June 2011 addendum opinion, the April 2011 VA examiner noted that the origin of all disabilities claimed had been rendered established diagnoses, none of which can be related to service, noting that the service dates pre-date the established diagnoses for the foot, hand, joint, and neck pain.  The examiner noted that the Veteran has extensive documentation of diffuse body pain and numbness with an established diagnosis of fibromyalgia and a suggested diagnosis of rheumatoid arthritis, noting negative rheumatologic tests in the past.  The examiner cited the Veteran's service treatment records and documentation of service-related chronic low back pain, a deviated nasal septum, and twisted left ankle.  The examiner stated that the specific complaints on this examination are clearly documented as unrelated to service, a result of injury (1988 to the right wrist), fracture (2000 to the left wrist), and a motor vehicle accident (2001 to the low back).  For rationale, the examiner stated that the cause of rheumatoid arthritis is unknown, but autoimmunity plays a pivotal role in both its chronicity and progression, and it is considered a systemic autoimmune disease.  The examiner noted that more evidence is needed to verify the diagnosis of rheumatoid arthritis for the Veteran.  The examiner stated that fibromyalgia syndrome, also referred to as fibrositis, is a disorder of unknown etiology.  Finally, the examiner stated that a contributing factor to carpal tunnel syndrome is wrist injury and noted the Veteran's past bilateral wrist fractures.

The Veteran has also now submitted a May 2011 opinion from private physician Dr. J.W., who states that he has been treating the Veteran since April 1996 for pain in her back, neck, and shoulder.  He stated that her conditions are the result of her work with the Army National Guard and the symptoms began in 1987.  He notes that she has had right shoulder surgery and undergone extensive physical therapy.  He cited her diagnoses as bulging lumbar discs with clinical radiculopathy, neck and back pain, and rotator cuff tendonitis (recurrent) of the right shoulder.  Dr. J.W. opines that these disabilities are service connected in that they began during the Veteran's active duty time with the Army National Guard while she was moving equipment.  Dr. J.W. opined that the Veteran's current symptoms are "the result of her service related conditions".   [It is noteworthy that only Federalized National Guard service is qualifying for VA benefits.]

In a January 2012 statement the Veteran's representative requests an addendum VA medical opinion because the April 2011 VA examiner did not address the secondary service connection theory of entitlement (offer an opinion regarding whether the disabilities on appeal were caused or aggravated by the service-connected back disability) and because the May 2011 conflicting private medical opinion in support of the Veteran's claims was received subsequent to the April 2011 VA examination (and not taken into account therein).  The Board finds the representative's request reasonable.  At the June 2012 videoconference hearing, the Veteran's representative clarified that the Veteran's contentions regarding the disabilities on appeal are the same for both claims, albeit for different anatomical areas.

Once VA provides an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Board therefore finds the April 2011 VA examination and June 2011 addendum medical opinion are inadequate, and failed to fulfill the January 2011 remand instructions

It is well-established in case law that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  When the Board issues specific remand instructions, there generally is a reason for the specificity.  Here, the actions previously sought by the Board are necessary for a proper adjudication of the Veteran's.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by an appropriate physician to determine the etiology of any chronic disability manifested by pain and numbness in the hands and arms and any chronic disability manifested by joint pain in the shoulders, neck, legs, feet, and ankles.  All indicated tests and studies are to be performed.  Prior to the examination, the claims file must be made available to the physician for review of the case; a notation to the effect that this record review took place should be included in the physician's report.  Following examination of the Veteran and a review of the record, the examiner should answer the following:

(a)  Please identify any/all current disabilities of the hands, arms, shoulders, neck, legs, feet, and ankles found.

(b)  For each diagnosed disability entity, please opine whether such was at least as likely as not (a 50% or greater probability) incurred in or aggravated by the Veteran's active duty service?

(c)  As to each diagnosed disability entity, please opine whether such at least as likely as not (a 50% or greater probability) was caused or aggravated by the Veteran's service-connected low back disability?

In stating the requested opinions, the examiner should specifically provide a summary of the pertinent treatment records and reconcile the opinions given with the April 2000 and May 2001 private medical opinions cited above.  The examiner should note and address the reports of a November 1988 right wrist injury, a left wrist fracture (as described on June 2000 VA treatment), and a 2001 motor vehicle accident.  The examiner should also note and address the postservice diagnoses of fibromyalgia, carpal tunnel syndrome, and de Quervain's tendonitis.  

The examiner must explain the rationale for all opinions.

2.  The RO must ensure that the development sought is completed (there is an appropriate response to each request) and should then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

